Exhibit 10.4

AMENDMENT NO. 1

TO THE

QUANTA SERVICES, INC.

NON-EMPLOYEE DIRECTOR DEFERRED COMPENSATION PLAN

THIS AMENDMENT NO. 1 to the Quanta Services, Inc. Non-Employee Director Deferred
Compensation Plan (effective as of April 30, 2013) is adopted by Quanta
Services, Inc. (“Quanta”) as of the 20th day of December 2013, effective as set
forth herein.

RECITALS

WHEREAS, Quanta has adopted and maintains the Plan, which is a non-qualified
deferred compensation plan intended to comply with applicable requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”),
pursuant to which non-employee directors are permitted to defer all or a portion
of their eligible director fees under the Plan;

WHEREAS, Quanta desires to amend the Plan to eliminate the requirement that
deferred amounts will be paid earlier than the scheduled payment date in the
event of a separation from service prior to such scheduled payment date
effective with respect to amounts deferred under the Plan by a Participant
pursuant to a deferral agreement entered into on or after December 13, 2013; and

WHEREAS, Quanta has reserved the right to amend the Plan pursuant to Article 8
thereof.

NOW, THEREFORE, pursuant to Article 8 of the Plan, Quanta hereby amends the
Plan, effective as of the date hereof, in the following respects:

1. Section 6.2(a) of the Plan is hereby amended in its entirety to read as
follows:

Effective December 13, 2013, except as otherwise provided in Article 8 hereof, a
Participant’s Account (other than the Pre-2014 Amount (as defined below)) shall
be distributed to the Participant (or, in the case of a Participant’s death, his
or her Beneficiary) in its entirety no later than sixty (60) days after the
earlier to occur of the following: (i) a Change in Control, and (ii) the date
designated in a Deferral Agreement, which date shall be 3, 5, 7 or 10 years from
the Award Date or, if elected by the Participant in the Deferral Agreement, the
earlier of such date and the Participant’s Separation from Service, unless a
subsequent deferral election is made pursuant to Section 6.2(b). Solely with
respect to the Pre-2014 Amount, except as otherwise provided in Article 8
hereof, a Participant’s Account shall be distributed to the Participant (or, in
the case of a Participant’s death, his or her Beneficiary) in its entirety no
later than sixty (60) days after the earliest to occur of the following: (i) a
Participant’s Separation from Service; (ii) a Change in Control; and (iii) the
date designated in a Deferral Agreement, which date shall be 3, 5, 7 or 10 years
from the Award Date, unless a subsequent deferral election is made pursuant to
Section 6.2(b). The “Pre-2014 Amount” means those amounts deferred under the
Plan by a Participant pursuant to a Deferral Agreement entered into prior to
December 13, 2013 and any earnings thereon.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Quanta has adopted this Amendment No. 1 to the Plan as of
the day and year first written above.

 

QUANTA SERVICES, INC. By:  

/s/ Derrick A. Jensen

Name:   Derrick A. Jensen Title:   Chief Financial Officer